EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Harden on 3/11/22.

The application has been amended as follows.

1.	(Currently Amended)	A currency processing system comprising:
a housing with a coin input area configured to receive a batch of coins;
one or more coin receptacles operatively coupled to the housing; and
a disk-type coin processing unit operatively coupled to the coin input area and the one or more coin receptacles to transfer coins therebetween, the disk-type coin processing unit including:
a rotatable disk configured to impart motion to a plurality of the coins,
a sorting head having a lower surface generally parallel to and adjacent the rotatable disk, the lower surface forming a plurality of shaped regions configured to guide the coins, responsive to motion imparted by the rotatable disk, to a plurality of exit stations through which the coins are discharged from the disk-type coin processing unit to the one or more coin receptacles, and
disk-type coin processing unit, and to output a signal indicative of coin image information for processing the coins, 
wherein the linear array of sensors is mounted to or within the sorting head, and
wherein the linear array of sensors includes a plurality of non-optical sensors, the plurality of non-optical sensor includes a plurality of eddy current sensors, and each one of the plurality of eddy current sensors includes:
a body;
a front driving coil positioned at a first end of the body and configured to generate a first alternating magnetic field; and
a pickup coil disposed on the body adjacent the front driving coil, wherein the pickup coil is configured to provide a first signal associated with a coin response to the first alternating magnetic field.

2.	(Previously Presented)	The currency processing system of Claim 1, wherein each one of the plurality of eddy current sensors includes:
a back driving coil configured to generate a second alternating magnetic field; and
a backup coil disposed adjacent the back driving coil, wherein the backup coil is configured to provide a second signal associated with the coin response to the second alternating magnetic field.


a plurality of differential signals providing information on one or more coin properties is generated based the first signal and the second signal provided by each of the plurality of eddy current sensors.

4.	(Previously Presented)	The currency processing system of Claim 1, wherein: 
a select one of the plurality of eddy current sensors includes:
a back driving coil configured to generate a second alternating magnetic field; and
a backup coil disposed adjacent the back driving coil, wherein the backup coil is configured to provide a second signal associated with the coin response to the second alternating magnetic field, and
a plurality of differential signals providing information on one or more coin properties is generated based upon the first signal provided by each of the plurality of eddy current sensors and the second signal.

5.	(Previously Presented)	The currency processing system of Claim 1, wherein the sensor assembly further includes an optical sensor assembly, the optical sensor assembly including:
a sensor circuit board with one or more photodetector elements;
a gradient-index (GRIN) lens array;

an illumination control device communicatively coupled to and operable for controlling the one or more light emitting devices; and
a photodetector control device communicatively coupled to and operable for controlling the one or more photodetector elements.

6.	(Original)	The currency processing system of Claim 5, wherein the one or more photodetector elements includes a linear array of photosensors with a normal incidence with a surface of a passing coin.

7.	(Original)	The currency processing system of Claim 5, wherein the sensor assembly is configured to provide signals indicative of both optical image information and non-optical image information.

8.	(Original)	The currency processing system of Claim 5, wherein images of the coins having a resolution of at least 50 dots per inch (dpi) are generated from the signal indicative of coin image information.

9.	(Original)	The currency processing system of Claim 5, wherein the photodetector control device comprises a differential-to-single-ended transceiver and a start pulse and enable timing control module.



11.	(Original)	The currency processing system of Claim 1, wherein the plurality of non-optical sensors of the linear array of sensors includes one or more solid-state magnetic field sensors.

12.	(Canceled)

13.	(Original)	The currency processing system of Claim 1, wherein the linear array of sensors is arranged transverse to a path of travel of passing coins and wherein a width of the linear array of sensors is approximately equal to or greater than a diameter of a largest coin the currency processing system is configured to process.

14.	(Original)	The currency processing system of Claim 13, wherein the linear array of sensors comprises at least two linear arrays of sensors.

15.	(Original)	The currency processing system of Claim 14, wherein the at least two linear arrays of sensors are positioned generally parallel to and adjacent each other.



17.	(Original)	The currency processing system of Claim 14, further comprising a processor operatively coupled to the linear array of sensors, wherein the processor is configured to:
receive the signal indicative of coin image information and determine therefrom a denomination, a fitness, or an authenticity, or any combination thereof, of each of the coins; and
analyze the signal indicative of coin image information and generate therefrom a coin image.

18.	(Original)	The currency processing system of Claim 1, further comprising a processor operatively coupled to the linear array of sensors, wherein the processor is configured to:
receive the signal indicative of coin image information and determine therefrom a denomination, a fitness, or an authenticity, or any combination thereof, of each of the coins; and
analyze the signal indicative of coin image information and generate therefrom a coin image.

19.	(Original)	The currency processing system of Claim 1, wherein the signal indicative of coin image information output by the linear array of sensors is 

20.	(Original)	The currency processing system of Claim 1, wherein the linear array of sensors includes a plurality of electromagnetic imaging sensors aligned rectilinearly adjacent one another.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

These comments are made in addition to the remarks in Applicant’s specification and arguments, concerning the manner in which the invention distinguishes from the art discussed therein.  The Examiner notes that the prior art does not disclose or suggest the claimed combination including particularly “a currency processing system comprising…a disk-type coin processing unit…the disk-type coin processing unit including a rotatable disk…a sorting head and a sensor assembly, including a linear array of sensors configured to sense coins processed by the disk-type coin processing unit…wherein the linear array of sensors is mounted to or within the sorting head…wherein the linear array of sensors includes a plurality of non-optical sensors..each one of the plurality of eddy current sensors includes…a body…a front driving coil….and…a pickup coil” in combination with the remaining elements and limitations as described in Claim 1.  



Applicants’ specification at paragraphs 169 and 170 outlines the previous sensors while paragraph 171 describes that the claimed sensor is different from these prior art sensors in that the claimed sensor is more accurate because of localized coin eddy current detected via an array of several eddy current sensors with the claimed structure rather than by a single large eddy current sensor eliciting an overall average eddy current for a single coin.  See Applicants’ specification at p. 62-64.

The foregoing is an Examiner’s Statement of Reasons for Allowance.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


March 11, 2022